Exhibit 10.34
TENTH AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS TENTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this "Amendment") is entered into as of February 27, 2015, by and among TELOS
CORPORATION, a Maryland corporation ("Telos"), XACTA CORPORATION, a Delaware
corporation ("Xacta"; Telos and Xacta are each a "Borrower" and collectively,
the "Borrowers"), UBIQUITY.COM, INC., a Delaware corporation ("Ubiquity"),
TELOWORKS, INC., a Delaware corporation ("Teloworks"; Ubiquity and Teloworks are
each, a "Credit Party" and collectively, the "Credit Parties"; the Credit
Parties and the Borrowers are each, a "Company" and collectively, the
"Companies"), and WELLS FARGO CAPITAL FINANCE, LLC, (successor by merger to
Wells Fargo Capital Finance, Inc., formerly known as Wells Fargo Foothill,
Inc.), as agent ("Agent") for the Lenders (defined below) and as a Lender.
WHEREAS, Borrowers, Credit Parties, Agent and certain other financial
institutions from time to time party thereto (the "Lenders") are parties to that
certain Second Amended and Restated Loan and Security Agreement dated as of May
17th, 2010 (as amended, restated or otherwise modified from time to time, the
"Loan Agreement");
WHEREAS, subject to the terms and conditions contained herein, Agent, Required
Lenders and Borrowers have agreed to amend the Loan Agreement in certain
respects;
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.            Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Loan
Agreement.
 
2.            Amendment to Loan Agreement.  Subject to the satisfaction of the
conditions set forth in Section 4 hereof, the Loan Agreement is hereby amended
by amending Section 6.3(a)(iii) of the Loan Agreement by replacing each
reference to "February 28, 2015" set forth therein with a reference to "March
23, 2015".
 
3.            Ratification.  This Amendment, subject to satisfaction of the
conditions set forth in Section 4 hereof, shall constitute an amendment to the
Loan Agreement and all of the Loan Documents as appropriate to express the
agreements contained herein.  Except as specifically set forth herein, the Loan
Agreement and the Loan Documents shall remain unchanged and in full force and
effect in accordance with their original terms.
 
4.            Conditions to Effectiveness.  This Amendment shall become
effective upon the satisfaction of the following conditions precedent:
(a)            Each party hereto shall have executed and delivered this
Amendment to Agent;
(b)            Borrowers shall have delivered to Agent such other documents,
agreements and instruments as may be requested or required by Agent in
connection with this Amendment, each in form and content acceptable to Agent;
(c)            No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment after giving effect to the effectiveness of this Amendment; and
(d)            All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent and its legal counsel.
 
5.            Reaffirmation and Confirmation; Acknowledgement.  Each Company
hereby ratifies, affirms, acknowledges and agrees that the Loan Agreement and
the other Loan Documents represent the valid, enforceable and collectible
obligations of such Company, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Loan Agreement or any other Loan Document.  Each Company hereby
agrees that this Amendment in no way acts as a release or relinquishment of the
Liens and rights securing payments of the Obligations.  The Liens and rights
securing payment of the Obligations are hereby ratified and confirmed by each
Company in all respects.  Each Company agrees that it shall negotiate in good
faith to reset the covenants set forth in Section 7.20 of the Credit Agreement
on or prior to March 23, 2015 and each Company acknowledges and agrees that (a)
Agent and each Lender have no obligation to amend the covenants set forth in
Section 7.20 after the date hereof and (b) a Compliance Certificate with respect
to the covenants tested December 31, 2014 shall be delivered pursuant to Section
6.3(a)(iii) (as amended pursuant to this Amendment) on or prior to March 23,
2015 unless Agent and Required Lenders waive or amend such requirement in a Loan
Document executed after the date of this Amendment.
 
6.            Miscellaneous.
(a)            Warranties and Absence of Defaults.  To induce Agent and Lenders
to enter into this Amendment, each Company hereby represents and warrants to
Agent and Lenders that:
(i)
The execution, delivery and performance by it of this Amendment and each of the
other agreements, instruments and documents contemplated hereby are within its
corporate power, have been duly authorized by all necessary corporate action,
have received all necessary governmental approval (if any shall be required),
and do not and will not contravene or conflict with any provision of law
applicable to it, its articles of incorporation and by‑laws, any order, judgment
or decree of any court or governmental agency, or any agreement, instrument or
document binding upon it or any of its property;

(ii)
each of the Loan Agreement and the other Loan Documents, as amended by this
Amendment, are the legal, valid and binding obligation of each Company party
thereto enforceable against it in accordance with its terms, except as the
enforcement thereof may be subject to (A) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditor's rights generally, and (B) general principles of equity;

(iii)
the representations and warranties contained in the Loan Agreement and the other
Loan Documents are true and accurate as of the date hereof with the same force
and effect as if such had been made on and as of the date hereof; and

(iv)
each Company has performed all of its obligations under the Loan Agreement and
the Loan Documents to be performed by it on or before the date hereof and as of
the date hereof, it is in compliance with all applicable terms and provisions of
the Loan Agreement and each of the Loan Documents to be observed and performed
by it and no Event of Default or Default (other than the Existing Defaults) has
occurred.

(b)            Expenses.  Each Company hereby agrees that Companies, jointly and
severally, shall pay on demand all costs and expenses of Agent and each Lender
(including the reasonable fees and expenses of outside counsel) in connection
with the preparation, negotiation, execution, delivery and administration of
this Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith.  In addition,
each Company hereby agrees that Companies, jointly and severally, shall pay, and
save Agent harmless from all liability for, any stamp or other taxes which may
be payable in connection with the execution or delivery of this Amendment or the
Loan Agreement, as amended hereby, and the execution and delivery of any
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith.  All obligations provided herein shall
survive any termination of the Loan Agreement as amended hereby.
(c)            Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois.
(d)            Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or by electronic transmission of a portable document file
(PDF) or similar file shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
7.            Release.
(a)            In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Company on behalf of itself
and such Company's successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set‑off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Company or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with any of the Loan Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.
(b)            Each Company hereby acknowledges and agrees that such Company
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.
(c)            Each Company hereby acknowledges and agrees that such Company
agrees that no fact, event, circumstance, evidence or transaction which could
now be asserted or which may hereafter be discovered shall affect in any manner
the final, absolute and unconditional nature of the release set forth above.
[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
AGENT AND LENDERS:
 
WELLS FARGO CAPITAL FINANCE, LLC.
(successor by merger to Wells Fargo Capital Finance, Inc.) as Agent and as a
Lender
 
By
/s/ Matthew Maclay
Name
Matthew Maclay
Title
Director
       
BORROWERS:
   
TELOS CORPORATION
A Maryland corporation
   
By
/s/ Michele Nakazawa
Title
CFO
       
XACTA CORPORATION
A Delaware corporation
   
By
/s/ Michele Nakazawa
Title
CFO
       
CREDIT PARTIES:
   
UBIQUITY.COM, INC.
A Delaware corporation
   
By
/s/ Michele Nakazawa
Title
CFO
       
TELOWORKS, INC.
A Delaware corporation
   
By
/s/ David S. Easley
Title
President


